I should like to begin by extending sincere congratulations to you, 
Sir, on your election to the presidency of this session of the 
General Assembly. I feel certain that the experience and knowledge 
you have acquired in the course of a brilliant career will enable you 
to guide the proceedings of the Assembly with all the skill required 
in these troubled times. I should also like to express our sincere 
gratitude to your predecessor, Mr. Kittani, who deserves our praise 
for the dedication and skill with which he carried out his duties 
over the past year, which was a particularly challenging time for the 
United Nations. This is the first opportunity I have had publicly to 
congratulate Mr. Perez de Cuellar on his appointment as Secretary 
General. In his first year in office he has made an impressive 
beginning which gives encouragement and hope that during his tenure 
the United Nations will make greater strides towards the full 
attainment of its purposes and objectives. The current session of the 
General Assembly is being held against the background of an alarming 
deterioration of the international situation, characterized by global 
confrontation, military intervention, foreign occupation, a spiraling 
of the arms race, and the frequent resort to the use or threat of the 
use of force against the sovereignty, political independence and 
territorial integrity of States all of this in the midst of a deep 
global economic recession. A review of the agenda for this the thirty 
seventh session of the General Assembly points to a growing number of 
items dealing with unresolved crises, and an alarming increase in the 
outbreaks of fresh hostilities. It is not without ironic significance 
that it is precisely the smaller, underdeveloped and economically 
more vulnerable countries of the third world, currently being 
buffeted by the effects of global economic recession, which art At 
the same time the focal points of tension and conflict, particularly 
in the Middle East, southern Africa, Asia, as well as Latin America 
and the Caribbean. For the most part these conflicts have been 
intensified and made worse by the intrusion of super Power 
confrontation, and as a consequence of flagrant disregard the 
principles of the Charter and the by passing of the United Nations as 
the proper forum within which to seek a peaceful settlement of 
disputes. Recent events in the Middle East, culminating in the 
abominable massacre in the Palestinian refugee camps in Beirut, have 
shattered some long held illusions. But the military prowess of the 
Israelis has not destroyed the basic fact. That basic fact is that no 
lasting peace and stability is possible unless the fundamental right 
of the Palestinian people to statehood is satisfied. Jamaica holds 
firmly to that view. Equally, we believe that all States in the area 
are entitled to exist within their internationally recognized 
boundaries. We note that important initiatives have been taken by the 
Twelfth Arab Summit Conference at Fez, and by the President of the 
United States, Ronald Reagan, to try to give a new impetus for a 
settlement of the Middle East problems. It is clear that there are 
many obstacles ahead, but it is noteworthy that there is now at least 
a common factor, and that common factor is a recognition that the 
Palestinian people have rights which have to be satisfied. Jamaica 
recognizes that the forthcoming United Nations Conference on 
Palestine could have an important bearing on the settlement of the 
problems of the region. The Conference output to be substantially 
more than an exchange of views. It should try to make specific and 
realistic recommendations which would be helpful in the peace making 
process. In fact, we are tempted to suggest that the issues with 
which it is dealing and the international climate are such that the 
Conference ought to be held earlier. It is clear that the 
circumstances which gave rise to the need for a conference, and the 
assumptions on which its convening was based, have been largely 
overtaken by events. Its importance and its usefulness, therefore, 
will depend upon itsability to seize the propitious signs. The United 
Nations must not cease in its efforts to find a formula for cessation 
of hostilities in various parts of the world. We wish to draw 
particular attention to the war between Iraq and the Islamic Republic 
of Iran which has been going on for two years now and which has 
already taken thousands of lives, and left thousands more wounded, 
and we join in the pleas to both parties to end the conflict. 
Similarly the pivotal roles of the non aligned movement and the OAU 
in the anti colonial struggle and in the quest for peace, detente and 
disarmament must continue. The events in the Middle East and other 
areas demonstrate the failure to enable the peace keeping mechanisms 
of the United Nations to function as intended. They also underscore 
the need for more systematic and imaginative use of the Security 
Council to monitor areas of potentially dangerous conflict. Over the 
years the practice of the permanent members has inexorably expanded 
the range of their interest and has brought so many minor areas of 
tension under the umbrella of their perceived interest that the 
collective security system has broken down. It has to be noted that 
too often the permanent members of the Security Council resort to use 
of the veto with scant regard for the overall interests of the 
international community, and in disregard of their own obligation to 
maintain international peace and security. The institutional marriage 
of the nineteenth century concept of the Concert of Europe with the 
concept of collective security implicit in the Security Council, has 
not worked in the interests of the international community. Something 
has to be done to remedy this situation; I congratulate the Secretary 
General on his departure from recent practice by presenting to the 
members of the Assembly a brief, easily read, and challenging 
invitation that they should pause and consider the state of the 
Organization and decide to do something about its shortcomings. The 
Secretary General's report on the work of the Organization [/37/V] is 
a direct challenge of the most profound kind addressed to every 
member of this body. To the Security Council as a whole, it is a 
challenge to recognize how far we have departed in practice from 
standards which were contemplated and set for us by its founders. The 
report is equally a challenge to every Member. State to think again 
about the readiness with which we have been prepared to accept that 
the whole United Nations must remain flouted, ignored and powerless, 
if the Security Council, whose main responsibility is the 
preservation of international peace and security, is unable to act. 
Jamaica maintains that the entire United Nations collective security 
system should not remain hamstrung and powerless because the Security 
Council is deadlocked. In the name of my Government, I renew 
Jamaica's commitment to the provisions of the Charter. Jamaica 
endorses the suggestion that a workable system of collective security 
should be reintroduced. We solemnly commit ourselves to the search 
for such a process and to the effective implementation of any useful 
measures which may be found so as to restore to the Security Council 
an effective capacity to discharge its responsibility for the 
maintenance of peace. We urge that a meeting of the Council should be 
called before the end of this session of the Assembly, which should 
be attended at the very highest levels, and which will deal with the 
effectiveness of the Security Council in discharging its 
responsibilities for the maintenance of international peace and 
security. We further urge that the General Assembly should assign the 
subject of the Secretary General's report on the work of the 
Organization to a Main Committee at this session, in which the Member 
States would actively consider the implication of the Secretary 
General's report, and the action they might take when the Security 
Council is unable to act. Another subject of urgent concern is that 
of Namibia. The movement towards independence for Namibia continues 
to be slow, notwithstanding the hints from the contact group that 
progress has been made. South Africa continues to block effective 
action. Security Council resolution 435 (1978) must be fully 
implemented. Jamaica does not share the view that the independence of 
Namibia should be linked to the withdrawal of Cuban troops from 
Angola. The two are separate issues and must be dealt with 
separately. We condemn South Africa's continued military aggression 
and campaigns of destabilization against Angola and the other front 
line States. In South Africa Itself, the policy of continues to be 
more deeply entrenched every day. All the internal institutional 
changes point in the direction of a further entrenchment of this 
abhorrent system. Yet we are told that sanctions are inappropriate in 
this case, while there are exhortations to apply them elsewhere; 
alleged forced labour is decried elsewhere, while the brutal 
treatment of the entire black population of South Africa is glossed 
over or excused. The criteria used to assess the problems of black 
people are always different, and a failure to apply the same 
standards is always clothed in specious excuses and sophistry. We 
cannot allow this degrading situation to continue. Jamaica deeply 
regrets that the recent second special session of the General 
Assembly devoted to disarmament failed to achieve any significant 
results, particularly as regards a comprehensive programme of 
disarmament. This is a major disappointment. The world community had 
expected much from this special session, particularly at a time when 
many States are embarking on dangerous rearmament programmes which 
they mistakenly believe will enhance their security. They must be 
made to realize that this absurd and perilous escalation of the arms 
race in both the nuclear and the conventional field consumes valuable 
resources which could more profitably be spent on economic and social 
development, particularly in developing countries, to correct the 
neglected problems which are the root cause of the struggles in the 
various regions. It is estimated that some $500 billion are being 
spent annually on armaments, whereas at the same time, according to 
the statistics compiled by the Organization, 450 million people 
suffer from hunger or malnutrition; there is an annual infant 
mortality rate of 12 million babies who die before their first 
birthday; 42 million people are blind, or nearly so; 2 billion people 
do not have water that is safe to drink; 250 million people live in 
urban slums or shanty towns; 870 million adults cannot read or write; 
500 million people have no jobs or are less than fully employed; and 
130 million children are unable to attend primary schools. These 
statistics frighten us. This is the nature of some of the global 
social problems and these are what we want addressed when we say that 
money now spent on armaments could be better used for development. 
Jamaica hopes that Member States will now take increasing account of 
the concern manifested by the masses of people for effective 
disarmament measures, and that this will encourage a renewed 
commitment to general and complete disarmament. The World Disarmament 
Campaign which was approved by the special session, will certainly 
contribute to that end. Furthermore, the pledge by two nuclear weapon 
States on the non first use of nuclear weapons is also a welcome step 
in the right direction, and Jamaica hopes that the remaining nuclear 
weapon States will make similar commitments in this regard. In the 
midst of all these problems, we cannot ignore that singularly 
important achievement of the United Nations, the adoption of the 
United Nations Convention on the Law of the Sea on 30 April 1982. 
Jamaica is among the developing and developed countries that welcome 
this event. The Convention has codified and progressively developed 
international law in several important areas, but I cite the 
following as its most significant achievements. First, the 
proclamation that the area beyond national jurisdiction is the common 
heritage of mankind is a significant landmark in the history of 
international relations. We believe that the regime which it 
establishes for the exploration and exploitation of the natural 
resources of the deep sea bed is just and equitable, and will operate 
to the mutual advantage of developed and developing countries. 
Secondly, the Convention has solved the age old question of the 
breadth of the territorial sea by the establishment of an economic 
zone of 200 miles, including a territorial sea of 12 miles. It is the 
firm view of my Government that the Convention contains a body of 
rules on the rights and duties of States which is the law that 
governs the uses of the sea. A major achievement of the Conference 
which we wish to highlight is the exemplary use in its proceedings of 
the device of consensus as a system of decision making. It is indeed 
remarkable and commendable that in a Conference in which as many as 
150 countries participated and which extended over eight years, the 
negotiations were almost entirely conducted and concluded without a 
vote being taken. Jamaica has a great sense of pride at having been 
selected as the site of the International Sea Bed Authority, of the 
Preparatory Commission for the International Sea Bed Authority and 
for the International Tribunal for the Law of the Sea, and of the 
ceremony for the signing of the Convention from 6 to 10 December 
1982. I want to assure you that Jamaica is sensitive to the 
obligations which go with the conferment of those honours. As you are 
aware, the Preparatory Commission comes into being on the signing of 
the Convention by 50 States and will commence its work within 90 days 
thereafter. It is obviously essential that, consistent with the 
programme and objectives of the Preparatory Commission, adequate 
provision be made for its effective functioning. That is a 
recommendation of the Group of 77 which we fully endorse. We exhort 
all States to sign and ratify the Convention as quickly as possible 
so that it will enter into force in the shortest possible time. An 
early entry into force of the Convention can only operate to the 
advantage of all countries, developed and developing, particularly 
where it deals with the regime for the exploration and exploitation 
of the deep seabed. We would not wish anyone to be left in doubt as 
to our view that activities in the international seabed area can take 
place lawfully only within the framework established by the 
Convention on the Law of the Sea. We hope that no country or group of 
countries will engage in actions or adopt measures whose effect will 
be to undermine the Convention. We are not only beset by political 
turbulence and insecurity; we are confronted once again with a dismal 
picture of the world economic situation. The indicators are 
discouraging. They demonstrate the further entrenchment of world 
recession and stagnation. In 1981 the international economy recorded 
a growth of only 1.2 per cent, that is, one third of the rate 
achieved in the recession prone decade of the 1970s. For the 
developing countries, growth in 1981 was 0.6 per cent, representing a 
fall in per capita gross domestic product, which was a novel 
experience in the developing world in the post independence period. 
My own region, Latin America and the Caribbean traditionally an area 
of relatively high growth, has been severely affected. Gross national 
product in the region actually declined by 0.4 per cent and per 
capita gross national product declined by 2.7 per cent. World trade, 
itself a powerful determinant of the pace of economic growth, also 
presents a grim picture. Last year, for the first time in nearly two 
decades, world trade showed virtually no growth, after a minimal 
growth of 1.5 per cent in 1980. The situation is compounded by the 
alarming decline of 22.5 per cent in the prices of primary 
commodities between January 1981 and June of this year. Developing 
countries, notwithstanding the decline in their earnings as a result 
of this, are constrained to increase their imports in order to 
provide the basic necessities for their populations. The downturn in 
global economic activity, as evidenced in the growth and trade 
indicators, has caused a worsening in the debt situation and the 
prospects for many developing countries. For 1981 the total external 
debt for capital importing developing countries was in the area of 
$500 billion, an almost threefold increase since the latter half of 
the 1970s. The gravity of the debt situation is revealed by a 
comparison of certain features in international financing between the 
beginning of the 1970s and the present. During that period, the 
average debt service ratio of the oil importing developing countries 
increased from 8 per cent to 19 per cent. Average maturities on loans 
contracted by developing countries fell from 20 to 12.7 years, and 
the interest burden on developing countries, measured in relation to 
their gross national product, increased four times. This brief 
analysis of the global economy is intended to highlight the need for 
immediate action if we are to avert the collapse of the international 
system. We are all agreed on the necessity to achieve a rate of 
economic growth consistent with the aspirations of our peoples and 
the requirements for achieving international peace and security. In 
seeking to fulfil those objectives, we must make a special appeal to 
the developed countries to desist from the application of 
protectionist trade policies. The experience of the 1930s has shown 
that measures by developed countries to protect sectors in their 
economies that have lost their competitive edge in the international 
marketplace are self defeating. They serve only to contract 
international purchasing power and to generate unemployment in their 
own economies as well as in the economies of the developing world 
that provide markets for their exports. Jamaica is firm in the view 
that the marketplace and work place of the developing world hold the 
best solution for reflation without inflation. The unsatisfied and 
growing demands of the consumer market and the unsatisfied and 
growing capabilities of the work forces of a growing number of 
developing countries need only the catalyst of expanded credit 
resources to fuel an expansion of trade through export  led growth. 
Jamaica commends for the consideration of the Assembly the essential 
features of our Prime Minister's presentation on this subject at the 
joint World Bank and International Monetary Fund meeting in Toronto 
in September. There Jamaica emphasized the urgency of introducing 
emergency measures which would be immediately implemented to assist 
those member countries which are on the brink of collapse and 
reinvigorate international trade and investment. Jamaica considers 
that the Fund's Eighth general Review of Quotas provides a good 
opportunity to create credit as a means of trade expansion. 
Accordingly we support the early conclusion of the review of quotas 
in 1983 as called for by both the Intergovernmental Group of 24 on 
International Monetary Affairs and the Interim Committee of the Board 
of Governors on the International Monetary System. We fully support 
also the need for selective allocations and a substantial increase of 
quotasóan increase which in our view should not be less than 50 per 
cent. Jamaica is of the view that increased liquidity for trade 
expansion could also be accomplished by the expansion of trade 
credits, utilizing excess liquidity in the commercial banking system 
accumulated through the increased savings resulting from current anti 
inflationary strategies. As practice has developed, these savings are 
likely to be available only for short  term financing. The concern of 
commercial banks about current levels of credit exposure to 
developing countries indicates that an intermediary to trigger a 
meaningful flow of these under utilized resources may be necessary. 
One such intermediary mechanism already exists in the Bank's lending 
programme, through an export development fund for export trade 
credit. With appropriate modifications this mechanism could fulfil 
the purpose of a ready and available instrument to mobilize ready and 
available resources to be utilized by ready and available productive 
capacities, to expand trade, growth and employment on a basis 
consistent with the objectives of the adjustment process. The 
financial dislocations brought about by the global energy situation 
continue to inhibit the search fbr economic stability within the oil 
importing developing countries. The development of non conventional 
sources of energy must therefore remain a priority. Jamaica looks 
forward to the report on the progress made by the Interim Committee 
on New and Renewable Sources of Energy on the implementation of the 
Nairobi Programme of Action fbr the Development of New and Renewable 
Sources of Energy. Jamaica is concerned that the effectiveness of the 
World Bank in the development process could be eroded, as evidenced 
in the obstacles being placed in the way of establishing an energy 
affiliate to support an expanded programme for energy investment. I 
have focused on a few of the elements inhibiting the economic growth 
of developing countries and hence of the global economy. It should 
now be obvious to all that the issues are so closely interrelated as 
to necessitate a coherent and integrated approach to deal with them. 
No one should at this stage find it useful to argue in favour of 
separating the concerns of the North from those of the South. The 
crisis in the international economy and the measure of collective 
fears are reflected in the concerns which all countries, including 
those with surpluses, have regarding the world wide balance of 
payments situation. The concern of the Assembly must, however, go 
beyond simple accounting indices. We must be aware of the 
implications of such indices for the quality of life of those we have 
the honour to represent. The global economic recession's net effect 
on them is increasing unemployment brought about by the weakening in 
the world demand for goods and services. High levels of unemployment 
now threaten the social and political order in both the North and the 
South. In the developing world, unemployment levels of up to 30 per 
cent are not unusual. Vast sectors of young and courageous 
populations have never had the chance to secure gainful employment. 
The employed live daily under the threat of loss of jobs because of 
the decline in the prices of primary products, because of 
bankruptcies and closure of factories and other productive 
operations. These are brought about by the effects of economic 
recession transmitted through the network of international economic 
linkages. We have throughout the years debated priorities from the 
perspectives of the North and the South and accommodation of what we 
have perceived as our just aspirations. I submit that we must now 
face up to the global priority. We must bring to bear our 
intellectual capacity and our political authority to halt the global 
economic recession and correspondingly to induce growth and 
development internationally. This calls fbr all of us, rich and poor, 
to recognize the basic reality of the 1980s, and that basic reality 
is the force of global interdependence. A few years ago the concept 
of interdependence was the basis fbr interesting but largely semantic 
debates. Today interdependence is an inescapable reality. The 
proposed global round of negotiations, which has been under 
consideration for the past three years, must now be recognized as 
offering the best prospect of bringing about the changes required to 
establish an economic system which can fulfil the aspirations of our 
time. Jamaica hopes that the sense of realism which has been shown by 
the developing countries on this issue will be reciprocated by the 
North in order to facilitate the commencement of global negotiations 
in early 1983. The establishment of the necessary framework must be 
concluded by this thirty seventh session of the General Assembly. Our 
obligations to each other derive from our interdependence. We simply 
cannot live without one another. The recognition of that fact must 
constantly mould our actions so as to bring about a peaceful, just 
and prosperous world. That is Jamaica's objective.
